       Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,                                )
                                               )
                           Plaintiff,          )
v.                                             ) No. 20-cv-4084-EFM-TJJ
                                               )
STATE OF KANSAS, et al.,                       )
                                               )
                           Defendants.         )



     MOTION TO STAY DISCOVERY AND RELATED RULE 26 ACTIVITIES
          WITH MEMORANDUM IN SUPPORT INCORPORATED


       Defendants State of Kansas, Legislative Administrative Services, and Tom

Day sued in his official capacity as Director of the Office of Legislative Administrative

Services, respectfully request an Order staying discovery and other Rule 26 activities,

including but not limited to the issuance of the Initial Order for Planning and

Scheduling, initial disclosures, parties’ report of planning conference, scheduling

conference, and service of discovery, etc., until their respective Motions to Dismiss

(Docs. 18 and 24) are ruled upon by the Court.

       Nature of the Matter Before the Court and Brief Statement of Facts

       The Kansas Legislature is committed to accessibility for persons with

disabilities, including the deaf and hard of hearing community. To that end, the

Legislature has a policy on accommodation as per the Americans with Disabilities
           Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 2 of 8




Act (“ADA”), providing qualified interpreters upon prior request, and is currently

engaged in a nearly $3 million project to further improve accessibility of legislative

activities streamed on the Internet. Plaintiff’s Complaint admits all of that, but

alleges that the ADA entitles him to an interpreter without prior request and to

“errorless” or “100% accurate” captioning of legislative proceedings displayed on the

Internet. The State and LAS have filed a motion to dismiss or in the alternative, for

summary judgment, raising jurisdictional and other issues (Doc. 18-19). Tom Day,

sued in his official capacity, as filed a motion to dismiss for lack of jurisdiction and

failure to state a claim, and has raised the defense of Eleventh Amendment

immunity. (Doc. 24-25).

                                                Question Presented

           Should discovery and related Rule 26 activities be stayed pending the

resolution of the Defendants’ Motions to Dismiss?

                                            Arguments and Authorities

           A.        STANDARD: The Court has the ability to tailor Rule 26
                     activities to the needs of the particular case.

           This Court has great flexibility in determining the time, manner and scope of

discovery. Such flexibility allows the Court to create a discovery plan which best

serves the interests of justice in a particular case. The ability of the Court to impose

appropriate limits on discovery is recognized in Fed. R. Civ. P. 26. The Court has the

authority to tailor the discovery schedule to specifically fit the needs of a particular

case.1 Concerns about the burdens and cost of the discovery process and the need to


1
    See Fed. R. Civ. P. 16(a)(3) (recognizing the purpose of discouraging wasteful pretrial activities); Fed. R. Civ. P.

                                                              2
        Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 3 of 8




tailor and manage discovery were the subject of the 2015 amendments to Fed. R. Civ.

P. 26(b)(1).2 This is all under the general purview and mandate of Fed. R. Civ. P. 1,

that the rules be “construed, administered, and employed by the court and the parties

to secure the just, speedy, and inexpensive determination of every action and

proceeding.”

        As a general rule, this District deems a stay of discovery appropriate when a

decision on a pending motion is likely to bring the case to its conclusion, at least as

to a particular party. A stay of discovery pending a motion to dismiss is warranted

where the facts sought through uncompleted discovery would not affect the resolution

of the motion and where discovery on all issues of the broad complaint would be

wasteful and burdensome. These factors underlying a motion to stay were stated in

Wolf v. United States,3 a decision still followed by this Court..4

         In addition, the United States Supreme Court has issued strong statements

against allowing discovery when a government defendant has raised an immunity

defense stating that in such circumstances, a plaintiff “is not entitled to discovery,

cabined or otherwise.”5 As the Court noted in ruling that the denial of a motion to

dismiss based upon Eleventh Amendment immunity was immediately appealable

under the collateral order doctrine, “the value to the States of their Eleventh




16(b)(3) (recognizing the Court’s authority in a scheduling order to modify the timing of initial disclosures, to
modify discovery, to set dates for pretrial conferences and to include “other appropriate matters”).
2
  Committee Notes on Rules – 2015 Amendments to Fed. R. Civ. P. 26(b)(1)
3
  157 F.R.D. 494, 495 (D. Kan. 1994) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297-98 (D. Kan.1990)).
4
  See, e.g., Schwab v. Kobach, No. 18-CV-02488-DDC, GEB, 2019 WL 6771779, * 1 (U.S. Magis. Birzer, Dec. 12,
2019).
5
  Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009).

                                                        3
        Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 4 of 8




Amendment immunity, like the benefit conferred by qualified immunity to individual

officials, is for the most part lost as litigation proceeds past motion practice.”6

        B. ANALYSIS

        1. A Stay of Proceedings Is Warranted Under Wolf v. United States

        In Wolf v. United States, this Court described three circumstances which

warrant a stay of discovery pending a dispositive motion:

        [I]t is appropriate for a court to stay discovery until a pending dispositive
        motion is decided, especially where the case is likely to be finally concluded
        as a result of the ruling thereon; where the facts sought through uncompleted
        discovery would not affect the resolution of the motion; or where discovery on
        all issues of the broad complaint would be wasteful and burdensome.7

        Under the Wolf factors, a stay of discovery is appropriate because a ruling on

Tom Day’s Motion to Dismiss will conclude Plaintiff’s lawsuit as to him. A ruling on

the State’s and LAS’ Motion to Dismiss or in the Alternative, for Summary Judgment

will conclude the matter entirely if the District Court agrees with the Motion

regarding the subject matter jurisdiction and/or failure to state a claim arguments.

Discovery will not provide any information that could affect the outcome of the ruling

on the issues raised in the Motions to Dismiss, which are questions of law, not fact.

Until the dispositive legal and jurisdictional issues raised in the Motions to Dismiss

are resolved, either by the District Court or upon appeal to the Tenth Circuit as a

denial of the motion is immediately appealable under the collateral order doctrine,8

given that Eleventh Amendment immunity is “in the nature of a jurisdictional bar,”9


6
   Puerto Rico Acqueduct and Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 145 (1993)
7
  157 F.R.D. at 494-95.
8
  Puerto Rico Aqueduct and Sewer Auth., 506 U.S. at 147.
9
  Edelman v. Jordan, 415 U.S. 651, 678 (1974); AMISUB (PSL), Inc. v. Colorado Dept. of Soc. Servs., 879 F.2d 789,
792 (10th Cir. 1989)(“In essence, the fundamental principle of sovereign immunity embodied in the Eleventh

                                                       4
        Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 5 of 8




discovery and other Rule 26 activities would be wasteful, burdensome and non-

productive, both to the Court and to the parties.10

        2. A Stay is Mandatory Given Tom Day’s Immunity Argument

         In Ashcroft v. Iqbal,11 the U.S. Supreme Court made a strong statement that

generalized and conclusory allegations of wrongdoing against public officials did not

entitle a Plaintiff to discovery. Iqbal and other United States Supreme Court’s

decisions have long established the proposition that an immunity defense is a defense

not only from liability but from the burdens of suit, including discovery; the benefits

of immunity are lost if the immune defendant is forced to undergo the burdens of the

litigation process. Therefore, the defendant raising an immunity defense is legally

entitled to resolution of the issue as a threshold matter.12 Tom Day has raised

Eleventh Amendment immunity as a defense in the Motion to Dismiss and is entitled

to the benefits of immunity, including immunity from discovery and the related

burdens of suit until the immunity defense is resolved. The immunity defense, if




Amendment limits the grant of federal jurisdiction in Article III.”) (citing Welch v. Texas Dept. of Highways and
Pub. Transp., 483 U.S. 468, 472 (1987) (citing Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 98
(1984)).
10
   Wolf, 157 F.R.D. at 495 (citing Kutilek v. Gannon, 132 F.R.D. 296, 297-98 (D. Kan. 1990) and Fed. R. Civ. P. 1;
16 (recognizing the Court’s right to control discovery-related activities)).
11
   556 U.S. 662, 685-86 (2009).
12
   See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 685-86 (2009); Puerto Rico Aqueduct and Sewer Auth. v. Metcalf &
Eddy, Inc., 506 U.S. 139, 145 (1993); Siegert v. Gilley, 500 U.S. 226, 236 (1991) (Kennedy J., concurring in the
judgment); Harlow v. Fitzgerald, 457 U.S. 800, 817-18 (1982) and Mitchell v. Forsyth, 472 U.S. 511, 526 (1985);
Workman v. Jordan, 958 F.2d 332, 335-36 (10th Cir. 1992) (when a defendant asserts qualified immunity, the court
should grant the defendant’s request for a stay of discovery until the immunity issue is resolved: “Discovery should
not be allowed until the court resolves the threshold question whether the law was clearly established at the time the
allegedly unlawful action occurred.”); see generally, Liverman v. Committee on the Judiciary, No. 02-4049, 51 Fed.
Appx. 825, 2002 WL 31379892 (10 th Cir. Oct. 23, 2002) (affirming stay of discovery where the defendant raised
sovereign immunity as a defense).

                                                          5
        Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 6 of 8




denied, is subject to immediate appeal to the Tenth Circuit under the collateral order

doctrine, another reason for granting the requested stay.13

        3. Stays of Discovery Have Been Granted in Similar Circumstances

        Stays of discovery have been frequently granted in this District where

threshold issues of jurisdiction or immunity are at stake.14 The Court granted a

motion to stay discovery where the State of Kansas filed a motion to dismiss raising

Eleventh Amendment immunity stating:

        The general policy in this district is not to stay discovery even though
        dispositive motions are pending. However, a court may appropriately stay
        discovery until a pending motion is decided “where the case is likely to be
        finally concluded as a result of the ruling thereon; where the facts sought
        through uncompleted discovery would not affect the resolution of the motion;
        or where discovery on all issues of the broad complaint would be wasteful and
        burdensome.”

        Another basis for staying discovery is based upon a defendant's assertion of
        an immunity defense in a dispositive motion. Generally, a defendant is
        entitled to have questions of immunity resolved before being required to
        engage in discovery and other pretrial proceedings. “One of the purposes of
        immunity ... is to spare a defendant not only unwarranted liability, but
        unwarranted demands customarily imposed upon those defending a long
        drawn out lawsuit.” The Supreme Court has made it clear that until the
        threshold question of immunity is resolved, discovery should not be allowed.15

13
   Puerto Rico Acqueduct and Sewer Auth., 506 U.S. at 145; see, e.g., Mitchell v. Forsyth, 472 U.S. at 526-27.
14
   See, e.g., Coffman v. Hutchinson Community College, No. 17-4070-SAC-GEB, 2018 WL 994707 (U.S. Magis. J.
Birzer Feb. 21, 2018); Monroe v. City of Lawrence, Kansas, No. 13-2086-EFM-DJW, 2013 WL 6154592 (D. Kan.
Nov. 21, 2013) (U.S. Magis. J. Waxse); Jones v. Kansas, No. 12-2486-KHV-DJW, 2012 WL 5362905 (D. Kan. Oc.
31, 2012) (U.S. Magis. J. Waxse); Hwang v. Kansas State Univ., No. 11-4185-EFM, 2012 WL 3292835, *2 (D.
Kan. Aug. 13, 2012) (U.S. Magis. J. Humphreys); Woods v. Wyandotte County District Attorney, No. 10-2362-JTM-
DJW, 2010 WL 4361912 (D. Kan. Oct. 28, 2010) (U.S. Magis. J. Waxse); Wedel v. Craig, 10-1134-EFM, 2010 WL
2545974, *2 (D. Kan., June 22, 2010)(U.S. Magis. J. O’Hara); Heistand v. Coleman, 08-3292-CM-DJW, 2009 WL
1226737, *1 (D. Kan., April 30, 2009) (U.S. Magis. J. Waxse); Long v. Morris, No. 06-3089-KHV-DJW, 2007 WL
677685 (D. Kan. March 2, 2007) (U.S. Magis. J. Waxse) (finding it appropriate to stay not only discovery, but all
pretrial proceedings given the defense of qualified immunity); Rubio v. Turner Unified School Dist. 202, No. 05-
2522-CM-DJW, 2006 WL 681124 (D. Kan. Mar. 14, 2006) (U.S. Magis. J. Waxse) (finding a stay “legally
appropriate and economical” given defendants’ defense of qualified immunity); Howse v. Atkinson, No. 04-2341-
GTV, 2005 WL 994572 (D. Kan., Apr. 27, 2005) (U.S. Magis. J. Waxse).
15
   Pfuetze v. State of Kansas, 10-1139-CM-GLR, 2010 WL 3718836, *1 (U.S. Magis. D. Kan., Sept. 14, 2010)
(citations omitted); accord Stewart v. City of Prairie Village, Kan., No. 12-CV-02185-JAR-DJW, 2012 WL
5266113, * 1 (D. Kan., Oct. 24, 2012) (U.S. Magis. J. Waxse).

                                                       6
       Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 7 of 8




        While a stay of discovery represents the exception and not the rule in this

District, this is one of those cases where discovery must be stayed based upon Tom

Day’s immunity defense and should be stayed based upon the factors stated in Wolf,

and the policy of Fed. R. Civ. P. 1.

        Similarly, in Coffman v. Hutchinson Community College, the Court granted a

motion for stay pending the ruling on Defendants’ Motions to Dismiss for several

reasons, including finding that an immunity defense was asserted.16 The Court also

found a stay was appropriate because discovery was not necessary to resolve the

pending motions to dismiss and because a ruling on the motions to dismiss would

either eliminate the case entirely or would narrow the claims.17 The Court found that

proceeding with discovery would be wasteful and burdensome.18 These factors apply

to favor a stay here as well.

                                   CONCLUSION

         Tom Day, sued in his official capacity as Director of Legislative Administrative

Services, and the State of Kansas and Legislative Administrative Services

respectfully request that the Court grant their Motion for an Order staying discovery

and related proceedings under Fed. R. Civ. P. 26 pending a ruling on their respective

Motions to Dismiss (Doc. 18, 24), and the expiration of the time for appeal should

Day’s Motion (Doc. 24), which raises the issue of immunity, be denied.




16
   2018 WL 994707, * 3.
17
   Id.
18
   Id.

                                            7
      Case 5:20-cv-04084-EFM-TJJ Document 26 Filed 03/10/21 Page 8 of 8




                                     Respectfully submitted,

                                     OFFICE OF ATTORNEY GENERAL
                                     DEREK SCHMIDT

                                     /s M.J. Willoughby
                                     M.J. Willoughby KS 14059
                                     Assistant Attorney General
                                     120 SW 10th Avenue, 2nd Floor
                                     Topeka, Kansas 66612-1597
                                     TEL: (785) 296-2215; FAX: (785) 296-6296
                                     MJ.Willoughby@ag.ks.gov
                                     Attorney for Defendants

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 10th day of March, 2021, a true
and correct copy of the above and foregoing Motion to Stay with Memorandum in
Support Incorporated was placed in the U.S. mail, postage prepaid, to: Chris
Haulmark, 600 S. Harrison St., Apt. # 11, Olathe, KS 66061, Plaintiff pro se.


                                                  s/ M.J. Willoughby___________
                                                  M.J. Willoughby
                                                  Assistant Attorney General




                                        8
